Title: Invitation to the Fête Apollonienne, [before 23 June 1780]
From: Société Apollonienne
To: Franklin, Benjamin


[before June 23, 1780]
FêteApolloniene à St. Cloudle 27. juin 1780
On partira à 7. heures du matin en Batelets. Musique Militaire Sur l’Eau à midi, assemblée académique jusqu’à une heure et demie. Il y sera fait lecture de divers morceaux d’Eloquence et de Poësie. Il y aura exposition de differens ouvrages de Peinture, de Sculpture, d’Architecture et de Gravure. A deux heures Le Banquet, Ensuite Concert et Divertissement champêtre.
Les Billets d’entrée ne pourront servir que pour les Personnes dont ils porteront les noms, et qui seront inscrites Sur le Régistre du Comité établi pour veiller au bon ordre de la fête.
Les Billets des Dames leur seront remis chés elles par un des membres du Comité.
Il ne sera donné des Billets qu’à ceux qui seront sur la Liste des personnes invitées à la fête, et on n’en délivera aucun aprés le 23. Juin./.
